 CHRISTOPHER CHIOU
 Acting United States Attorney

 GREG ADDINGTON
 Assistant United States Attorney
 Nevada Bar # 6875
 Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
 400 South Virginia Street, Suite 900
 Reno, NV 89501
 (775) 784-5438
 Greg.Addington@usdoj.gov


                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEVADA

CITY OF FERNLEY, a political subdivision )
of the State of Nevada,                  ) 3:21-cv-119-MMD
                                         )
                 Plaintiff,              )
                                         ) MOTION TO ADMIT GOVERNMENT
        v.                               ) ATTORNEY (JEFFREY SCOTT
                                         ) THOMAS)
ERNEST A. CONANT, Regional Director;     )
and                                      )
UNITED STATES BUREAU OF                  )
RECLAMATION,                             )
                                         )
                 Defendants.             )



       THE UNITED STATES ATTORNEY for the District of Nevada hereby moves, pursuant
to LR-IA-11-3, for the admission of Jeffrey Scott Thomas to the Bar of this Court for the purpose
of representing the United States of America, its political subdivisions, officers, and employees,
during the period of his employment by the United States as an attorney. It is anticipated that Mr.
Thomas will enter an appearance in this action on behalf of the federal defendants.
       Mr. Thomas is a licensed attorney and a member in good standing of the Bar of the
Commonwealth of Virginia (Bar # 86439). Mr. Thomas is an attorney employed by the United
States Department of Justice. He currently holds the position of Trial Attorney, Environment and




                                                 1
Natural Resources Division, Natural Resources Section, and his office is located in Washington,
D.C.
        LR-IA-11-3 provides that, “Unless the court orders otherwise, any attorney who is a
member in good standing of the highest court of any state, commonwealth, territory or the
District of Columbia, who is employed by the United States as an attorney and has occasion to
appear in this court on behalf of the United States, is entitled to be permitted to practice before
this court during the period of employment upon motion by the employing federal entity, the
United States Attorney, the United States Trustee’s Office, or the Federal Public Defender for
this district or one of the assistants.”
        It is respectfully requested that an Order be issued permitting Jeffrey Scott Thomas to
practice before this Court during the period of his employment by the United States as an
attorney. It is anticipated that Mr. Thomas will enter an appearance in this action on behalf of the
federal defendants.
                                                Respectfully submitted,

                                                CHRISTOPHER CHIOU
                                                Acting United States Attorney

                                                /s/ Greg Addington
                                                GREG ADDINGTON
                                                Assistant United States Attorney



                                           IT IS SO ORDERED:

       May 24
Date: _______________, 2021

                                                ______________________________________
                                                UNITED STATES DISTRICT JUDGE




                                                   2
                                 CERTIFICATE OF SERVICE

       It is hereby certified that service of the foregoing MOTION TO ADMIT

GOVERNMENT ATTORNEY (JEFFREY SCOTT THOMAS) has been made through the

Court’s CM/ECF electronic filing and notification system on all system participants this 24th day

of May, 2021.


                                                    /s/ Greg Addington
                                                    GREG ADDINGTON




                                               3
